, GAS,DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 8-14 and 16-23 of the US Patent Application No. 16/648,467 filed 03/18/2020 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 6, 8-11, 13, 14, 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2017/ 027850 A1) in view of Allen et al. (US 2012/0136325).
Regarding claims 1 and 5, Adams discloses a negative pressure apparatus (see Title) comprising: 
a pump housing comprising a pump, a controller ([0006]), and at least one light source ([0046]); and 
a display ([0046]) that is a panel positioned on the pump housing and configured to cover the at least one light source, the panel comprising one or more icons ([0046]), 
wherein the at least one light source is configured to illuminate the one or more icons when the removable panel is attached to the pump housing ([0046]).
Adams does not expressly disclose the apparatus, wherein a panel is removable attachable to the pump housing.
Allen teaches a negative pressure apparatus (see Title) wherein the front panel of the pump is removable attachable (see fig. 4A), wherein the pump housing is capable of attaching different panels, as required by claim 5.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the panel of Adams removable attachable, as taught by Allen in order to access the inside of the housing, as motivated by Allen (fig. 4A), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)). 
Regarding claims 2 and 3, Adams discloses the system, wherein the at least one light source is configured to illuminate the one or more icons in response to detection, by the controller, of at least one of a plurality of conditions, wherein one of condition comprises a power on ([0046]), as required by claim 3.
Regarding claims 6 and 18, since the controller of Adams is disclosed as being programmable device ([0063]), it is capable of being programmed to perform algorithm required by claims 6 and 18.
Regarding claims 8 and 10, Adams discloses a negative pressure apparatus (see Title) comprising: 
a pump housing comprising a pump configured to provide, via a fluid flow path, negative pressure to a wound configured to be covered by a wound dressing (Abstract, lines 1-3), the pump housing further comprising a controller ([0006]); and a display ([0046]) that is a panel positioned on the pump housing, wherein the controller is disclosed as being programmable device, and therefore, capable of being programmed to perform claimed algorithm.
Adams does not expressly disclose the apparatus, wherein a panel is removable attachable to the pump housing.
Allen teaches a negative pressure apparatus (see Title) wherein the front panel of the pump is removable attachable (see fig. 4A), wherein the housing comprises a recess configured to receive the panel (see fig. 4A), as required by claim 10.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 9, Adams discloses the system, wherein the one or more operating modes comprises at least one of a canister mode or a canisterless mode (Abstract, line 7), wherein the detector indicating condition of the canister is naturally present, as required by claim 11.
Regarding claim 13, Adams discloses the system including mechanical switch ([0044]).
Regarding claim 14, Adams discloses the apparatus, wherein the panel includes plurality of icons ([0046]).
Regarding claims 16 and 17, Adams discloses the apparatus comprising plurality of light sources ([0046]) illuminating plurality of icons ([0046]), as required by claim 17.
Regarding claim 19, Adams discloses a method of operating a negative pressure wound therapy apparatus ([0008]), the method comprising: 
in response to a panel connected to a housing comprising a negative pressure source: determining an operating parameter associated with the panel ([0051]); 
based on the operating parameter, determining that a canister or a wound dressing without a separate canister is fluidicially connected to the negative pressure source (Abstract, line 7); and 
adjusting provision of negative pressure from the negative pressure source based on the determination; wherein the method is performed under control of a controller ([0058]).
Adams does not expressly disclose the apparatus, wherein a panel is removable attachable to the pump housing.

The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 23, Adams discloses the method comprising adjusting a user interface based on determination ([0058]).
Allowable Subject Matter
Claims 12 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the closest prior art of record Adams et al. (WO 2017/ 027850 A1) and Allen et al. (US 2012/0136325) fail to teach, suggest or render obvious two different panels, wherein the first panel is configured to indicate that the canister is positioned in the fluid flow path and the second panel is configured to indicate that the canister is not positioned in the fluid flow path.
Adams et al. (WO 2017/ 027850 A1) discloses most of claimed limitations except for the panel being removable attachable to the housing.
Allen et al. (US 2012/0136325) remedies this deficiency.
However, none of cited art teach or suggest two different panels, wherein the first panel is configured to indicate that the canister is positioned in the fluid flow path and the second panel is configured to indicate that the canister is not positioned in the fluid flow path.
Regarding claim 20, the closest prior art of record Adams et al. (WO 2017/ 027850 A1) and Allen et al. (US 2012/0136325) fail to teach, suggest or render obvious the step of determining which panel of a plurality of panels is connected to the housing.
Adams et al. (WO 2017/ 027850 A1) discloses most of claimed limitations except for the panel being removable attachable to the housing.
Allen et al. (US 2012/0136325) remedies this deficiency.
However, none of cited art teach or suggest the step of determining which panel of a plurality of panels is connected to the housing.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781